NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 MICHAEL YOUNG,
                 Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2012-5112
              __________________________

    Appeal from the United States Court of Federal
Claims in case no. 11-CV-231, Judge George W. Miller.
               __________________________

              Decided: December 11, 2012
             ___________________________

   MICHAEL E. YOUNG, Las Vegas, Nevada, pro se.

    AUSTIN M. FULK, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
him on the brief were STUART F. DELERY, Acting Assistant
Attorney General, JEANNE E. DAVIDSON, Director, and
REGINALD T. BLADES, JR., Assistant Director.
               __________________________
MICHAEL YOUNG   v. US                                    2


Before RADER, Chief Judge, LOURIE and WALLACH, Circuit
                       Judges.
PER CURIAM.
     Plaintiff-Appellant Michael E. Young instituted the
underlying action at the United States Court of Federal
Claims (“Claims Court”) asserting claims surrounding his
discharge from the United States Air Force. Defendant-
Appellee Government filed a motion to dismiss under
Rule of the Court of Federal Claims (“RCFC”) 12(b)(6) or,
alternatively, for judgment on the administrative record
under RCFC 52.1. The Claims Court granted the Gov-
ernment’s motion as to Mr. Young’s wrongful discharge
and denial of promotion claims. Young v. United States,
No. 11-CV-00231, 2012 WL 758058 at *1 (Fed. Cl. Mar. 6,
2012). In addition, the Claims Court, sua sponte, dis-
missed Mr. Young’s claims for equitable relief for lack of
subject matter jurisdiction pursuant to RCFC 12(b)(1) and
12(h)(3). Id. On appeal, because the Claims Court consid-
ered matters beyond Mr. Young’s pleadings, we treat the
decision as a judgment on the administrative record. We
affirm the dismissal of this case.
                        BACKGROUND
    Mr. Young was an active duty serviceman in the
United States Air Force (“AF”). His service began on
April 1, 1987, and after reenlisting on several occasions,
Mr. Young had a date of separation from active duty of
April 12, 2005. In July 2002, Mr. Young was notified that
he had been selected for a reassignment or “Permanent
Change of Station” (“PCS”) to Eielson Air Force Base
(“AFB”), Alaska, from Nellis AFB, Nevada. He was the
most eligible non-volunteer from a list of candidates. Mr.
Young was informed of a “report not later than date” of
January 30, 2003 with a projected tour length of thirty-six
months at Eielson AFB. He was also informed of a “relo-
3                                       MICHAEL YOUNG    v. US


cation briefing” with the military personnel office or
Military Personnel Flight scheduled to be held on July 16,
2002. Mr. Young did not attend the relocation briefing.
    Because his projected length of tour was expected to
last past his date of separation by approximately nine
months, Mr. Young was informed of his obligation to
obtain retainability pursuant to Air Force Instruction
(“AFI”) 36-2110.    AFI 36-2110 governs retainability,
among other things, and states, in part:
    Retainability is obligated active military service.
    D[epartment of Defense] and the AF prescribe
    minimum retainability requirements for PCS to
    ensure the AF receives repayment for the costs
    associated with PCS, training, or other actions, to
    provide mission continuity at the gaining unit, to
    provide stability to Airmen and their families af-
    ter PCS, or to satisfy some other AF requirement.
AFI 36-2110 ¶ 2.29 (Sept. 22, 2009), available at
http://www.e-publishing.af.mil/shared/media/epubs/
AFI36-2110.pdf. In other words, a service member must
have or be able to obtain certain minimum periods of
obligated service upon selection for PCS. Declining to
obtain retainability for a PCS renders a service member
ineligible to extend his or her enlistment, to be promoted,
or to reenlist for a specified period following discharge. See
AFI 36–2110 ¶ 2.29.6.3.1.
    On January 14, 2003, approximately six months after
notification of his PCS assignment, Mr. Young was or-
dered: (1) to contact the gaining unit’s section superinten-
dent at Eielson AFB; and (2) to contact outbound
assignment at Nellis AFB by the next day, January 15,
2003, to report on the status of his pending PCS order.
Mr. Young did not contact the gaining unit or the out-
bound assignment on January 15, 2003.
MICHAEL YOUNG   v. US                                      4


    On January 17, 2003, upon meeting with Military
Personnel Flight officials, Mr. Young requested a nine-
month extension of his enlistment from April 2005 to
January 2006. The nine-month extension would have
satisfied his obligation to obtain retainability allowing for
his date of separation to coincide with the projected
duration of the PCS. Additionally, on January 21, 2003,
Mr. Young requested that the AF change his “report not
later than date” of January 30, 2003 to a later date. This
was denied.
    Subsequently, Mr. Young refused to sign AF Form
964, entitled “PCS, T[emporary Duty], Deployment, or
Training Declination Statement,” (“AF Form 964” or
“declination statement”) a form used to decline retainabil-
ity for a PCS and to acknowledge the consequences that
accompany declination. Nevertheless, Military Personnel
Flight officials executed Mr. Young’s declination state-
ment and indicated on the form as follows: “[Mr. Young]
has refused to sign this document confirming his decision
to decline to obtain retainability and acknowledging he is
ineligible for promotion and ineligible to extend his
enlistment or reenlist for a period of 93 calendar days
after separation.” Administrative Record (“A.R.”) 30. The
Military Personnel Flight officials also hand-wrote: “[Mr.
Young] understands the above statement, so verbally
stated by him . . . .” A.R. 30. As a result, an assignment
declination code was placed in Mr. Young’s personnel
record. On January 21, 2003, 2nd Lt. Stephens issued a
letter of reprimand to Mr. Young for failure to obey the
January 14, 2003 order to contact personnel at his out-
bound and inbound assignments. Because Mr. Young
declined to obtain retainability to PCS, his assignment to
Eielson, AFB was cancelled.
   In December 2002 and January 2003, Mr. Young filed
complaints with the Installation Inspector General at
5                                     MICHAEL YOUNG   v. US


Nellis AFB. One complaint contained “allegations of
unjust assignment selection process and non-compliance
with DOD Directives.” A.R. 129. On January 15, 2003,
the Installation Inspector General concluded that “[t]he
preponderance of evidence revealed the assignment
selection process used to select you for reassignment to
Eielson AFB to be both equitable and in compliance with
directives and policy.” A.R. 130.
    In his second complaint to the Installation Inspector
General, Mr. Young alleged that he had endured “repri-
sal” for complaints concerning his PCS assignment. A.R.
136. In particular, Mr. Young alleged that the members
of his chain of command lowered his 2002 Enlisted Per-
formance Report rating from “5” to “4” in retaliation for
his complaints concerning his assignment to Alaska and
denied Mr. Young an Air Force Commendation Medal
without justification. A.R. 136.
    In April 2003, the Installation Inspector General
found that a preponderance of evidence showed that the
Enlisted Performance Report rating of “4” would not have
been different even if the alleged protected communica-
tion—Mr. Young’s complaints about his assignment to
Alaska—had not been made. A.R. 54. Likewise, the
Installation Inspector General determined the Air Force
Commendation Medal intended for Mr. Young was can-
celled when his PCS assignment was cancelled. A.R. 55.
Further, the Installation Inspector General found that the
evidence did not substantiate the claim that the letter of
reprimand was in retaliation of Mr. Young’s complaints.1
A.R. 55.


    1  In addition to Mr. Young’s complaints to the Nel-
lis AFB Installation Inspector General, the Department of
Defense (“DoD”) Inspector General indicated in a January
2004 letter responding to a congressional inquiry that he
MICHAEL YOUNG   v. US                                    6


    In August 2003, Mr. Young was given a letter of coun-
seling. The letter informed him of procedures and stan-
dards for withdrawing his retainability declination
statement. He refused to sign the letter of counseling.
   Thereafter, Mr. Young filed a petition with the Air
Force Board for Correction of Military Records2 (“Correc-


had conducted a “preliminary inquiry” into Mr. Young’s
allegation of retaliation. A.R. 48. The letter stated: “Our
inquiry did not find sufficient evidence to support [Mr.
Young’s] allegation that he was improperly selected for an
involuntary overseas assignment and that the Military
Personnel Flight processed his declination for the assign-
ment in reprisal for making protected communications.”
A.R. 48. The DoD Inspector General also agreed with the
Installation Inspector General’s response to Mr. Young’s
complaints. A.R. 49. Also, the Deputy Chief of the Office
of Legislative Liaison of the Air Force responded to a
similar congressional inquiry, in which it was reiterated
that Mr. Young’s allegations were unsubstantiated. A.R.
131.
   2    When a service member is involuntarily dis-
charged or improperly denied a promotion, he or she may
pursue: (1) a correction of military records under 10
U.S.C. § 1552(a); or (2) a suit under the Tucker Act in the
Claims Court. Richey v. United States, 322 F.3d 1317,
1323 (Fed. Cir. 2003). If a service member initially elects
to pursue a remedy before the Correction Board, the
service member may seek review of the Correction Board’s
final decision at the Claims Court. Id. The military
correction boards are civilian boards, through which the
Secretary of a military department “may correct any
military record . . . when the Secretary considers it
necessary to correct an error or remove an injustice.” 10
U.S.C. § 1552(a)(1). In carrying out its function, the
Correction Board must determine “whether the applicant
has demonstrated the existence of a material error or
injustice that can be remedied effectively through correc-
tion of the applicant’s military record and, if so, what
7                                       MICHAEL YOUNG   v. US


tion Board”) in September 2004 and an amended petition
in February 2005. Mr. Young alleged that his selection
for PCS, the assignment declination code in his personnel
records, and the impending discharge resulting from his
failure to obtain retainability were all improper.3 See A.R.
13
     On March 10, 2005, the Correction Board concluded
that there was insufficient evidence to demonstrate the
existence of error or injustice. A.R. 9. As a result, the
Corrections Board denied Mr. Young’s request for relief in
its entirety. A.R. 9. On April 12, 2005, Mr. Young’s date
of separation from active duty, he was honorably dis-
charged. At the time of his discharge, Mr. Young held a
rank of E-5.
   On April 11, 2011, Mr. Young instituted the Claims
Court action claiming wrongful discharge and improper


corrections are needed to provide full and effective relief.”
32 C.F.R. § 865.4(h)(4).
    3    Mr. Young requested that the following be re-
moved from his record: (1) AF Form 964 and other records
pertaining to his failure to obtain retainability for the
PCS; (2) Enlisted Performance Reports for 2002 to 2004;
(3) the letter of reprimand for failure to obey an order; (4)
the letter of counseling relating to withdrawal of AF Form
964; and (5) any other “derogatory” material relating to
the PCS. He also sought reinstatement of his eligibility to
reenlist, to extend his enlistment, or to be promoted.
Additionally, Mr. Young requested a promotion to E–6 or
E–7 with back pay, allowances, interest, and an assign-
ment to his base of preference, “5” ratings for the Enlisted
Performance Reports for 2002 to 2004 as opposed to the
“4” ratings he received, and an Air Force Commendation
Medal. A.R. 3,13. Mr. Young further sought reinstate-
ment to the position of noncommissioned officer in charge.
A.R. 13.
MICHAEL YOUNG   v. US                                    8


denial of a promotion.4 Compl. ¶ 1; Am. Compl. at 1.
Specifically, Mr. Young claims, inter alia, that the Air
Force violated AFI 36-2110 by: (1) improperly administer-
ing the PCS selection process; (2) requiring Mr. Young to
obtain retainability after 30 calendar days upon official
PCS notification; and (3) executing the PCS declination
statement without his consent. Mr. Young likewise
questions the accuracy of his Enlistment Performance
Reports from 2002 to 2004 and alleges that he was ad-
vised by “AF Area Defense Legal Counsel” to “not to do
anything concerning the PCS overseas assignment.”5
   On March 6, 2012, the Claims Court granted the Gov-
ernment’s motion to dismiss Mr. Young’s wrongful dis-
charge and denial of promotion claims under RCFC


     4  While an amended complaint normally is deemed
to supersede any previously filed complaint, we liberally
construe Mr. Young’s pro se pleadings and assume for
purposes of this opinion that he intended to supplement
the original Complaint when an Amended Complaint was
filed on August 29, 2011. Accordingly, we reference both
the Complaint and the Amended Complaint in support of
this decision.
   5    Mr. Young seeks various forms of relief, which
mirror what he sought at the Correction Board: (1) back
pay and allowances retroactive to April 12, 2005 calcu-
lated up to E–7 rank; (2) back pay and allowances retroac-
tive to January 21, 2003 calculated up to E–7 rank; (3)
promotion to E–7 rank; (4) additional active duty service
credit calculated to six years; (5) reinstatement to active
duty if necessary; (6) “[r]etirement rank E–7 and pay
status at 24 years high year tenure total active duty
service credit & associated DD–214 to reflect status”; (7)
removal of any reference or record of the assignment
declination and the “associated re-entry code”; and (8)
removal of the Enlisted Performance Reports for 2002 to
2004. Compl. at 5-6.
9                                      MICHAEL YOUNG   v. US


12(b)(6).6 Young, 2012 WL 758058 at *1. In addition, the
Claims Court, sua sponte, dismissed Mr. Young’s remain-
ing claims for equitable relief for lack of subject matter
jurisdiction pursuant to RCFC 12(b)(1) and 12(h)(3). Id.
Mr. Young filed a motion for reconsideration, which was
denied on June 26, 2012. Appellee’s Appendix (“App.”) 21,
Dkt. No. 32. He appeals the Claims Court’s decisions. We
have jurisdiction under 28 U.S.C. 1295(a)(3).
                       DISCUSSION
    A. Tucker Act Jurisdiction
    We review the Claims Court’s decision pertaining to
subject matter jurisdiction de novo. Trusted Integration,
Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir.
2011). The Tucker Act, 28 U.S.C. § 1491, authorizes
actions for monetary relief against the United States to be
brought in the Claims Court. The Tucker Act itself,
however, does not provide a substantive cause of action
absent a money-mandating statute. Martinez v. United
States, 333 F.3d 1295, 1303 (Fed. Cir. 2003) (en banc).
    In the context of wrongful discharge claims, the appli-
cable money-mandating statute that is generally invoked,

    6    On July 11, 2011, the Government filed a motion
to dismiss Mr. Young’s Complaint under RCFC 12(b)(1)
or, in the alternative RCFC 12(b)(6) or, in the alternative,
for judgment on the administrative record under RCFC
52.1. App. 19, Dkt. No. 8. Mr. Young opposed and the
Government replied. On September 27, 2011, Mr. Young
filed an Amended Complaint expressly asserting jurisdic-
tion under the Tucker Act, 28 U.S.C. § 1491, and a cause
of action under the Military Pay Act, 37 U.S.C. § 204.
App. 20, Dkt. No. 20. The Government filed a new motion
to dismiss under RCFC 12(b)(6) or, in the alternative, a
motion for judgment on the administrative record under
RCFC 52.1, Appellee’s Appendix 20, Dkt. No. 21. The
Claims Court granted this motion.
MICHAEL YOUNG   v. US                                     10


as here, is the Military Pay Act, 37 U.S.C. § 204. Marti-
nez, 333 F.3d at 1303. The Military Pay Act sets forth
entitlements to basic pay to members of a uniformed
service. 37 U.S.C. § 204(a). Therefore, to properly ground
a wrongful discharge claim in the Military Pay Act, a
plaintiff must allege that, because of the unlawful dis-
charge, the plaintiff is entitled to money in the form of the
pay that the plaintiff would have received but for the
unlawful discharge. Martinez, 333 F.3d at 1302. The
Military Pay Act also is the applicable money-mandating
statute invoked in cases where redress may be afforded
for a promotion improperly denied. Dysart v. United
States, 369 F.3d 1303, 1315 (Fed. Cir. 2004) (allowing the
Military Pay Act to be the basis for an improper denial of
a promotion claim).
     Here, Mr. Young seeks back pay for the alleged invol-
untary discharge. Compl. at 5-6. He also seeks redress for
the alleged improper denial of promotion based on what
Mr. Young characterizes as the Air Force’s “fail[ure] to
follow its own mandated Assignment Instruction [AFI 36-
2110] in administering an overseas PCS assignment to
Alaska.” Compl. ¶ 1 (emphasis in Complaint). Thus, for
purposes of determining Tucker Act jurisdiction, Mr.
Young’s allegations are well-grounded in the Military Pay
Act. In addition, the parties do not dispute that these
claims were asserted within the Tucker Act’s six-year
statute of limitations. Accordingly, the Claims Court
properly exercised subject matter jurisdiction over Mr.
Young’s wrongful discharge and improper denial of pro-
motion claims.
    Mr. Young’s remaining claims and requests for relief
can be liberally construed to sound in equity. Although
the Claims Court does not have general equity jurisdic-
tion, the Tucker Act provides that in cases based on
actions for monetary relief, the Claims Court may issue
11                                    MICHAEL YOUNG   v. US


such orders as are necessary “[t]o provide an entire rem-
edy and to complete the relief afforded by the judgment,”
including, “as an incident of and collateral to any such
judgment, . . . orders directing restoration to office or
position, placement in appropriate duty or retirement
status, and correction of applicable records.” 28 U.S.C.
§ 1491(a)(2).    Because Mr. Young’s money-mandating
claims are meritless for the reasons below, the Claims
Court did not err in dismissing claims for equitable relief
for lack of subject matter jurisdiction.
   B. Judgment on the Administrative Record Under
RCFC 52.17
     1. Standard of Review
    This court reviews a grant of judgment upon the ad-
ministrative record without deference, applying the same
standard of review that the Claims Court applied.
Melendez Camilo v. United States, 642 F.3d 1040, 1044
(Fed. Cir. 2011). A motion for judgment on the adminis-
trative record under RCFC 52.1 provides a procedure for
parties to seek the equivalent of an expedited trial on a



    7   Although the Claims Court fashioned its decision
pursuant to RCFC 12(b)(6), the parties presented and the
Claims Court considered matters beyond Mr. Young’s
pleadings. Namely, the Claims Court derives its decision,
in part, from the administrative record on file. Accord-
ingly, we treat the Claims Court’s decision as a judgment
on the administrative record under RCFC 52.1, which the
Government argued as an alternative basis for dismissal
at the Claims Court. Cf. Brubaker Amusement Co., Inc. v.
United States, 304 F.3d 1349, 1355 (Fed. Cir. 2002)
(“[T]he trial court may convert a motion to dismiss into a
motion for summary judgment under RCFC 56 if it relies
on evidence outside the pleadings.”).
MICHAEL YOUNG   v. US                                    12


“paper record, allowing fact-finding by the trial court.”8
Bannum v. United States, 404 F.3d 1346, 1356 (Fed. Cir.
2005). Involuntary discharge actions often necessitate
review of the underlying military correction board deci-
sions. Martinez, 333 F.3d at 1313-14. Challenges to such
decisions are “limited to determining whether a decision
of the [C]orrection [B]oard is arbitrary, capricious, unsup-
ported by substantial evidence, or contrary to applicable
statutes and regulations.” Heisig v. United States, 719
F.2d 1153, 1156 (Fed. Cir. 1983).
    “[M]ilitary administrators are presumed to act law-
fully and in good faith like other public officers, and the
military is entitled to substantial deference in the govern-
ance of its affairs.” Dodson, 988 F.2d at 1204. Without
“cogent and clearly convincing evidence,” our deferential
standards of review require affirming the dismissal of Mr.
Young’s claims. Wronke v. Marsh, 787 F.2d 1569, 1576
(Fed. Cir. 1986) (quoting Dorl v. United States, 200 Ct. Cl.
626, 633 (1973)).
   2. Mr. Young’s Claims
   Mr. Young was ineligible for promotion or reenlist-
ment because he declined to obtain retainability for his
PCS assignment to Eielson AFB, Alaska. See AFI 36–
2110 ¶ 2.29.6.3.1. Hence, Mr. Young’s allegations per-

   8    Unlike summary judgment standards, genuine is-
sues of material fact do not preclude a judgment on the
administrative record. See Bannum v. United States, 404
F.3d 1346, 1355-56 (Fed. Cir. 2005). Instead, the trial
court resolves questions of fact with references to the
administrative record. Id. at 1356. In such instances, the
Claims Court may make factual determinations and legal
conclusions based on the administrative record in the first
instance. Id. at 1354. This court reviews such factual
determinations for clear error and legal conclusions
without deference. Melendez Camilo, 642 F.3d at 1044.
13                                    MICHAEL YOUNG   v. US


taining to his involuntary discharge and denial of promo-
tion claims turn on the propriety of his selection for the
PCS assignment, the resulting execution of a PCS decli-
nation statement, and the corresponding declination code
in his personnel file. We examine these issues in turn.
     Mr. Young’s PCS selection was proper. The Correc-
tion Board found unpersuasive Mr. Young’s allegations
that he was selected improperly for the PCS assignment.
A.R. 9. In particular, the Correction Board determined
that Mr. Young received notification of his selection for
PCS assignment on July 3, 2002 as the most eligible non-
volunteer. A.R. 5. There were twelve people above Mr.
Young on the list of eligible non-volunteers. A.R. 5. Eight
of those were on controlled tours, three were high year of
tenure restricted, and one did not meet the time on sta-
tion requirements. A.R. 5. According to the Correction
Board, that left Mr. Young as the most eligible from the
list. A.R. 5. The Nellis AFB Installation Inspector Gen-
eral’s and the DoD Inspector General’s investigations
revealed the same. A.R. 48, 130. Thus, substantial evi-
dence supports the Correction Board’s determination that
the process involved in selecting Mr. Young for PCS was
not erroneous or unjust.
    Furthermore, the execution of the PCS declination
statement and the corresponding declination code in Mr.
Young’s personnel record were administered properly.
The Correction Board indicated that it was not persuaded
the PCS declination statement was erroneous or unjust.
A.R. 9. In response to Mr. Young’s argument that the Air
Force failed to comply with its own mandated instructions
regarding retainability, the Claims Court reviewed AFI
36-2110 and found nothing suggesting that the Military
Personnel Flight loses authority to conduct a retainability
interview and to require a service member to obtain
retainability beyond the thirty days after notification.
MICHAEL YOUNG   v. US                                    14


Young, 2012 WL 758058 at *12. Rather, the Claims Court
found that the Military Personnel Flight acted within its
authority in requiring Mr. Young to acknowledge that he
had read and fully understood the applicable provisions of
AFI 36–2110 pertaining to retirement options and PCS
declination. Id.
    Specifically, among other relevant sections of AFI 36-
2110, ¶ 2.33.4.5, regarding Permanent Change of Station
notification, states:
   Airmen who do not have the required retainability
   (see paragraph 2.29) and who accept the assign-
   ment . . . and want to obtain retainability must
   sign and return the notification in person to the
   [Military Personnel Flight] within 7 calendar
   days. The [Military Personnel Flight] will [sched-
   ule] airmen to obtain retainability at the earliest
   possible date, but not later than 30 calendar days
   after the date airmen acknowledged selection.
   The [Military Personnel Flight] will [reclaim] the
   assignment and have the enlisted Airman sign an
   AF Form 964 if they fail to obtain the required re-
   tainability within 30 days of notification. If the
   enlisted Airman refuses to sign AF Form 964,
   then the [Military Personnel Flight] will take ac-
   tion according to paragraph 2.29.6. The [Military
   Personnel Flight] will not execute the AF Form
   964 without the member’s knowledge.
As the AFI instructs, Air Force officials here promptly
notified Mr. Young of his PCS assignment. The Correc-
tion Board noted that while Mr. Young acknowledged
receipt of the notification of his PCS assignment on July
8, 2002, he did not report to the relocation briefing that
was scheduled for July 16, 2002. A.R. 5. Although Mr.
Young seems to suggest that Air Force officials “discon-
15                                    MICHAEL YOUNG   v. US


tinued processing” his PCS assignment at or about this
time, the Correction Board noted that during this period
Mr. Young was informed on four separate occasions that
his PCS assignment was valid. A.R. 5.
     Nearly six months after his PCS assignment notifica-
tion and upon receiving direct orders by his chain of
command to report on the status of his PCS assignment,
Mr. Young finally met with Military Personnel Flight
officials on January 17, 2003. A.R. 5. After the Air Force
declined to change his “report not later than date,” Mr.
Young refused to proceed further in obtaining retainabil-
ity. Mr. Young also refused to sign the declination state-
ment.      As a result, on January 21, 2003, Military
Personnel Flight officials properly executed the declina-
tion statement in his absence. See AFI 36-2110 ¶
2.29.6.3.1. (If the career airman refuses to sign AF Form
964, the Military Personnel Flight will administer the
form on behalf of the career airman with an accompany-
ing statement signed by the person who counseled the
airman.). Thus, substantial evidence supports the Correc-
tion Board’s determination that Mr. Young’s PCS declina-
tion statement and the corresponding declination code
were not erroneous or unjust.
    Because the assignment declination code was appro-
priate, Mr. Young was not entitled to reenlistment or a
promotion prior to his date of separation on April 12,
2005. See Dodson, 988 F.2d at 1208 (holding that no
serviceperson has a right to enlist or to reenlist in the
armed forces “unless specially granted one”); see also
Dysart, 369 F.3d at 1313-15 (requiring a clear legal right
to a promotion to successfully assert a denial of a promo-
tion claim). Consequently, his requests for a retroactive
promotion and back pay fail. As to Mr. Young’s remain-
ing requests for relief, the Claims Court lacked subject
matter jurisdiction. In particular, Mr. Young’s requests
MICHAEL YOUNG   v. US                                    16


for reinstatement to active duty, removal of the assign-
ment declination code, and related materials from his
personnel record sound in equity and are not incidental to
a money-mandating claim.9 For the foregoing reasons,
the Correction Board determinations were not arbitrary,
capricious, or contrary to law. Accordingly, we affirm the
Claims Court’s dismissal of this case in its entirety.10
                        AFFIRMED

   9     Even if the Claims Court had jurisdiction, these
claims are without merit. With respect to Mr. Young’s
alleged inaccurate Enlisted Performance Reports from
2002 to 2004 and his alleged wrongful denial of an Air
Force Commendation Medal, the Correction Board rea-
sonably found that there was no evidence of impropriety
as to either allegation. A.R. 9. Mr. Young claims to have
been advised by “AF Area Defense Legal Counsel” and
other superior officers and enlisted personnel to “not to do
anything concerning the PCS overseas assignment.” Am.
Compl. at 2-3. To the extent Mr. Young is claiming inef-
fective assistance of counsel with this allegation, we agree
with the Claims Court in finding that this claim, even if it
was pled sufficiently, is meritless. Young, 2012 WL
758058 at *10.
   10   Furthermore, we affirm the Claims Court’s deci-
sion denying Mr. Young’s motion for reconsideration. We
review the Claims Court’s denial of a motion for reconsid-
eration under RCFC 59(a)(1) for abuse of discretion.
Renda Marine, Inc. v. United States, 509 F.3d 1372, 1379
(Fed. Cir. 2007). We also review a denial of a motion for
relief from judgment under RCFC 60(b) for abuse of
discretion. Info. Sys. & Networks Corp. v. United States,
994 F.2d 792, 794 (Fed. Cir. 1993). Here, the Claims
Court denied Mr. Young’s motion, in part, because he was
rearguing the voluntariness of his discharge based on
theories or evidence that he could have raised previously.
App. at 16, 21. Accordingly, the Claims Court’s decision
denying Mr. Young’s motion was not an abuse of discre-
tion.